DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ILISSA SANDERS,
                               Appellant,

                                     v.

   DR. ROBERT AVOSSA, Superintendent of Schools, THE SCHOOL
         DISTRICT OF PALM BEACH COUNTY, FLORIDA,
                         Appellee.

                               No. 4D18-257

                          [December 13, 2018]

  Appeal from The School Board of Palm Beach County, Florida; DOAH
Case No. 17-0615 TTS.

   Nicholas A. Caggia of the Law Office of Thomas Johnson, P.A.,
Brandon, for appellant.

  Sean Fahey, Office of General Counsel, The School Board of Palm
Beach County, Florida, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.